Exhibit 10.1

 

4% CONVERTIBLE PROMISSORY NOTE

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR APPLICABLE
STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THERE IS AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

 

$30,000.00October 9, 2020

 

FOR VALUE RECEIVED, GENUFOOD ENERGY ENZYMES CORP., a corporation organized under
the laws of the state of Nevada (the “Issuer”), promises to pay to the order of
Mei-Chi Chen (hereafter, together with any subsequent holder hereof, called the
“Holder”), at his office, at “Holder’s Address” (as that term is defined in the
signature block below), or at such other place as the Holder may direct, the
principal sum of Thirty Thousand Dollars ($30,000.00) (the “Loan Amount”), and
to pay simple interest on the principal sum then outstanding from the date first
above written (the “Issuance Date”) at the rate of four percent (4.0%) per
annum. Subject to the provisions of this 4% Convertible Promissory Note (this
“Note”), the entire then-outstanding principal and all accrued, unpaid interest
thereon, together with all other costs hereunder, if any, shall be due and
payable by the Issuer to the Holder on the six-month anniversary of the Issuance
Date or at such earlier date as is provided herein (the “Maturity Date”). All
computations of interest under this Note shall be made on the basis of a year of
three hundred sixty-five (365) days and calculated for the actual number of days
elapsed. Notwithstanding the foregoing, the Holder shall have the right (but not
the obligation) to extend the Maturity Date at any time or from time to time,
which extension, if any, shall be in writing and at the Holder’s sole and
absolute discretion.

 

The Issuer agrees to pay interest on the unpaid principal amount of the Loan
Amount from time to time outstanding hereunder at the following rates: (i)
before the Maturity Date, whether by acceleration or otherwise, at the rate of
four percent (4%) per annum; (ii) after the Maturity Date, whether by
acceleration or otherwise, until paid, at the rate of the lesser of (i) ten
percent (10%) per annum or (ii) the maximum rate allowed by usury or other
similar laws.

 

Accrual of interest shall commence as of the Issuance Date. Interest will accrue
monthly and be paid upon the earlier to occur of (i) the Maturity Date
(pro-rated based on the actual number of days elapsed in a 365-day year) or (ii)
the “Voluntary Conversion Date” (as defined in Paragraph 4 below). Unless
otherwise agreed in writing by both parties hereto, the interest payable
hereunder will be paid to the person in whose name this Note (or one or more
predecessor Notes) is registered on the records of the Issuer (the “Note
Register”); provided, however, that the Issuer’s obligation to a transferee of
this Note arises only if such transfer, sale or other disposition is made in
accordance with the terms and conditions contained in this Note, Federal
securities laws and applicable state securities laws.

 

Payment of both principal and interest shall be made in immediately available
funds in lawful money of the United States of America, or in securities of the
Issuer as set forth in Paragraph 4 below.

 

This Note is subject to the following additional provisions:

 

This Note may be prepaid, in whole or in part, without penalty, before the
Maturity Date.

 

1. The Issuer shall be entitled to withhold from all payments of principal
and/or interest of this Note any amounts required to be withheld under the
applicable provisions of the Internal Revenue Code of 1986, as amended, or other
applicable laws at the time of such payments.

 



 

 

 

2. This Note has been issued subject to investment representations of the
original Holder hereof and may be transferred or exchanged only in compliance
with the Securities Act of 1933, as amended (the “Securities Act”), and
applicable state securities laws. Prior to the due presentment for such transfer
of this Note, the Issuer and any agent of the Issuer may treat the person in
whose name this Note is duly registered in the Note Register as the owner hereof
for the purpose of receiving payment as herein provided and all other purposes,
whether or not this Note is overdue, and neither the Issuer nor any such agent
shall be affected by notice to the contrary. The transferee shall be bound, as
the original Holder by the same representations and terms described herein.

 

3. The Holder may, at its option, at any time before the Maturity Date convert
(a “Voluntary Conversion”) the entire, but not less than the entire, then
outstanding principal amount of this Note, together with all accrued and unpaid
interest thereon (the “Outstanding Obligation Amount”), but of no other
outstanding promissory notes issued by the Issuer and then held by the Holder,
into such number of shares of fully paid and non-assessable Common Stock
(“Common Stock”) of the Issuer (“Conversion Shares”) as is obtained by dividing
the Outstanding Obligation Amount by $0.01 (the “Conversion Price”). The right
to convert this Note may be exercised by the Issuer by fax, e-mail (with receipt
of delivery), mail (via first class mail, postage prepaid) or personal delivery
of an executed and completed notice of conversion (the “Notice of Voluntary
Conversion”) to the Issuer. The business day (a “Business Day”) on which a
Notice of Voluntary Conversion is delivered in accordance with the provisions
hereof shall be deemed the “Voluntary Conversion Date”. Subject to Paragraph 5
of this Note, the Issuer will transmit the certificates representing Conversion
Shares issuable upon such conversion of the Note to the Holder via express
courier, by electronic transfer (if applicable) or otherwise, within ten
Business Days after the later to occur of (i) the Voluntary Conversion Date or
(ii) the Business Day on which the Issuer has received from the Holder the
original Note being so converted.

 

4. Notwithstanding anything contained herein to the contrary, no conversion of
this Note pursuant to Paragraph 4 shall occur unless:

 

a. the Holder (i) represents and warrants to the Issuer that, as of the
Voluntary Conversion Date, it is either (x) an “accredited investor” as that
term is defined in Section 501(a) of Regulation D promulgated under the
Securities Act; or (y) not a “U.S. person” as that term is defined in Rule
902(k) of Regulation S promulgated under the Securities Act, in either case
providing such additional information as the Issuer may reasonably request to
confirm such status; and

 

b. prior to the time of such conversion, the Issuer has a sufficient number of
authorized but unissued shares of Common Stock available to issue upon such
conversion.

 

5. The number of Conversion Shares issuable under Paragraph 3 of this Note shall
be adjusted as follows: (i) if the Issuer shall at any time subdivide its
outstanding shares of Common Stock into a greater number of shares, the number
of Conversion Shares in effect immediately prior to such subdivision shall be
proportionately increased, and (ii) in case the outstanding shares of Common
Stock shall be combined into a smaller number of shares, the number of
Conversion Shares in effect immediately prior to such subdivision shall be
proportionately decreased.

 

6. No provision of this Note shall alter or impair the obligation of the Issuer,
which is absolute and unconditional, upon an Event of Default (as defined in
Paragraph 8 below), to pay the principal of, and interest on, this Note at the
place, time, and rate, and in the coin or currency herein prescribed.

 

7. Events of Default. Each of the following occurrences is hereby defined as an
“Event of Default”:

 

a. Nonpayment. The Issuer shall fail to make any payment of principal, interest,
or other amounts payable hereunder when and as due; or

 



2

 

 

b. Noncompliance with this Agreement. The Issuer shall fail to comply in any
material respect with any material provision hereof, which failure does not
otherwise constitute an Event of Default, and such failure shall continue for
twenty (20) days after the occurrence of such failure; or

 

c. Bankruptcy. Any bankruptcy, insolvency, reorganization, arrangement,
readjustment, liquidation, dissolution, or similar proceeding, domestic or
foreign, is instituted by or against the Issuer or any of its subsidiaries, or
the Issuer or any of its subsidiaries shall take any step toward, or to
authorize, such a proceeding; or

 

d. Insolvency. The Issuer shall make a general assignment for the benefit of its
creditors, shall enter into any composition or similar agreement, or shall
suspend the transaction of all or a substantial portion of its usual business.

 

8. If one or more “Events of Default” shall occur, then, or at any time
thereafter, and in each and every such case, unless such Event of Default shall
have been waived in writing by the Holder (which waiver shall not be deemed to
be a waiver of any subsequent default) or cured as provided herein, at the
option of the Holder, and in the Holder's sole and absolute discretion, the
Holder may elect to consider this Note (and all accrued and unpaid interest
through such date) immediately due and payable. In order to so elect, the Holder
must deliver written notice of the election and the amount due to the Issuer via
certified mail, return receipt requested, at the Issuer’s address as set forth
herein (or any other address provided to the Holder), and thereafter the Issuer
shall have twenty (20) days upon receipt to cure the Event of Default, pay this
Note, or convert the amount due on this Note pursuant to the conversion formula
set forth in Paragraph 4 above. It is agreed that in the event of such action,
such Holder shall be entitled to receive all reasonable fees, costs and expenses
incurred, including without limitation such reasonable fees and expenses of its
attorneys. The parties acknowledge that a change in control of the Issuer shall
not be deemed to be an Event of Default as set forth herein.

 

9. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

10. This Note does not entitle the Holder hereof to any voting rights or other
rights as a stockholder of the Issuer prior to the conversion into Securities
thereof, except as provided by applicable law. If, however, at the time of the
surrender of this Note and conversion the Holder hereof shall be entitled to
convert this Note, the Conversion Shares so issued shall be and be deemed to be
issued to such holder as the record owner of such shares as of the close of
business on the Voluntary Conversion Date.

  

[remainder of page intentionally left blank]

 

3

 

 

This Note shall be governed by, and construed and enforced in accordance with
the laws of the State of Nevada without giving effect to the conflict of laws
provisions thereof.

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed by a
person thereunto duly authorized.

 

  GENUFOOD ENERGY ENZYMES CORP.         By /s/ Jui Pin Lin   Name: Jui Pin Lin  
Title: President         ACCEPTED:         By /s/ Mei-Chi Chien     Mei-Chi
Chen           Holder’s Address:   No 500 Jianguo Rd, Bade Dist.   Taoyuan City
33451, Taiwan         Holder’s Social Security or Federal Tax ID No.:   not
applicable

 



4

 



 

NOTICE OF VOLUNTARY CONVERSION

 

(To be executed by the Holder in order to convert the Note) 

 

The undersigned hereby irrevocably elects to convert the entire outstanding
principal amount of the above 4% Convertible Promissory Note (the “Note”),
together with all accrued and unpaid interest, into such number of shares of the
Issuer’s Common Stock as is obtained pursuant to Paragraph 4 of the Note, as of
the date written below.

 

As a material condition to the conversion of the Note, the undersigned
represents and warrants to the Issuer that, as of the date hereof, the
undersigned is either (Holder MUST initial one):

 

____ (i) an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”); or

 

____ (ii) not a “U.S. person” as that term is defined in Rule 902(k) of
Regulation S promulgated under the Securities Act.

  

Voluntary Conversion Date:     Signature:                                      
Print Name:                   Holder’s Address:                                
    Social Security or Federal Tax ID No.:                           ACCEPTED:  
              GENUFOOD ENERGY ENZYMES CORP.                 By                  
Print Name:                   Title:    

 

 

5



 

 